Filed 4/15/20
                CERTIFIED FOR PUBLICATION


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION ONE

In re AUSTIN J. et al., Persons     B299564
Coming Under the Juvenile Court     (Los Angeles County
Law.                                Super. Ct. No. 19LJJP00303)



LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

       Plaintiff and Respondent,

       v.

ERICA G.,

       Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Pete R. Navarro, Juvenile Court Referee. Affirmed.
      Neale Gold, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Stephen D. Watson, Deputy County
Counsel, for Plaintiff and Respondent.
      Erica G. (Mother) appeals from juvenile court jurisdictional
and dispositional orders concerning seven of her children. Leslie J.
(Leslie) is the presumed father of the four older children (ages 8
to 10 years old); Edward G. (Edward) is the presumed father of
the three younger children (ages 2 to 4 years old).1
      Mother contends: (1) The juvenile court lacked jurisdiction
over the subject matter of this action under the Uniform Child
Custody Jurisdiction and Enforcement Act (UCCJEA) (Fam. Code,
§ 3400 et seq.); and (2) If the court had subject matter jurisdiction,
the dispositional orders must be reversed because the Los Angeles
County Department of Children and Family Services (DCFS) and
the juvenile court failed to comply with duties under the Indian
Child Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) and
related California law. We reject these arguments and affirm the
juvenile court’s orders.

          FACTUAL AND PROCEDURAL BACKGROUND2
       In March 2016, Leslie’s children were living with him when
a San Bernardino County juvenile court declared them dependents
of the court and removed them from Leslie. In October 2016, the

      1 For ease of reference, we will refer to the four older children
as Leslie’s children and the three younger children as Edward’s
children. We intend no disrespect to Mother, who is the mother of
all seven children.
      Mother also has at least two other children, who are living
with other relatives and not subjects of the underlying dependency
proceedings.
      2  Mother raises no challenges regarding the merits of the
juvenile court’s orders. We recite only those facts necessary for a
full discussion of the issues before us.




                                   2
court returned the children to Mother and dismissed the
dependency petition.
       In November 2016, Mother allegedly left Leslie’s children
with Edward’s parents in Robeson County, North Carolina. In
December 2016, the Robeson County Department of Social Services
(DSS) detained Leslie’s children from Mother and placed them in
foster care.
       On May 31, 2017, a North Carolina juvenile court declared
Leslie’s children to be dependents under North Carolina law, placed
them in the custody of the Robeson County DSS for placement in
foster care, and approved a plan of reunification with Mother. After
Mother and Edward completed classes, the children were returned
to Mother.
       In May 2018, Bladen County, North Carolina DSS opened a
new investigation involving Mother. A social worker from Bladen
County requested that the Robeson County DSS complete a home
visit at a certain location and, if the family is there, “to initiate the
case.” (Underlining omitted.) A North Carolina social worker later
told a DCFS social worker that they had “lost contact with the
family due to relocating to California.”
       In October 2018, Mother moved to a home in Palmdale,
California and enrolled in a domestic violence education group in
Lancaster.
       In February 2019, DCFS began an investigation concerning
the family based on a referral alleging general neglect of one of
Mother’s children. In early May 2019, social workers determined
that the children were “at risk of suffering emotional or physical
harm.”




                                    3
       On May 7, 2019, DCFS filed a petition alleging dependency
jurisdiction under Welfare and Institutions Code section 3003
over the seven children who lived with Mother. Attached to the
petition are declarations by a social worker on California Judicial
Council form ICWA-010(A) (Jan. 1, 2008), stating as to each child,
that an “Indian child inquiry [was] made.” On each form, the social
worker marked a checkbox next to the statement, “[t]he child has
no known Indian ancestry,” and left unmarked the checkboxes
for the following statements: “The child is or may be a member
of or eligible for membership in a tribe”; “[t]he child’s parents,
grandparents, or great-grandparents are or were members of a
tribe”; [t]he residence or domicile of the child, child’s parents, or
Indian custodian is in a predominantly Indian community”; [t]he
child or child’s family has received services or benefits from a tribe
or services that are available to Indians from tribes or the federal
government”; “[t]he child may have Indian ancestry”; and “[o]ther
reason to know the child may be an Indian child.”
       At a detention hearing held on May 7, 2019, Mother and
Edward were present and Leslie was not. The court detained the
seven children from Mother and ordered Leslie’s children placed in
DCFS’s custody. The court released Edward’s children to him
under DCFS supervision.
       At the continued detention hearing held the next day,
Edward did not appear, and the court detained his children from
him, as well as from Mother. The court asked Mother if she had
“any Native American Indian ancestry.” She responded, “I was told
that my mother had Cherokee,” and said her “family in Little Rock,

      3 Unless otherwise indicated, further statutory references are
to the Welfare and Institutions Code.




                                  4
Arkansas” would have more information. The court ordered DCFS
“to investigate Mother’s possible ICWA connection and to notify the
appropriate Cherokee nation and the appropriate federal agencies.”
       On the same day, Mother filed a parental notification of
Indian status (California Judicial Council form ICWA-020 (Jan. 1,
2008)) stating that the child “may have Indian ancestry”; namely,
Cherokee, through her grandmother, who is deceased. The form
provided checkboxes to indicate: “I am or may be a member of,
or eligible for membership in, a federally recognized Indian tribe”;
“[t]he child is or may be a member of, or eligible for membership
in, a federally recognized Indian tribe”; and “[o]ne or more of my
parents, grandparents, or other lineal ancestors is or was a member
of a federally recognized [Indian] tribe.” Mother left the checkboxes
blank.
       Two days after the detention hearing, a social worker called
Mother. Mother told the social worker that “she may have [a]
connection to the Cherokee or other tribes as well as having
Creole heritage.” She said that “she did not know if she was
registered with any tribe.” The possible Cherokee heritage was on
her mother’s side of the family through her maternal grandmother
and maternal grandfather. Mother told the social worker that her
maternal aunt might have additional information.
       The social worker spoke with Mother’s maternal aunt by
telephone the same day. The maternal aunt reported that her
mother (i.e., Mother’s maternal grandmother) “may have had
Cherokee heritage,” and she was not aware of other possible tribal
heritage. She said that Mother’s maternal grandfather “possibly
had heritage but that she did not know what tribe.” She did not
know if anyone in the family had attended an Indian school, lived
on a reservation or been treated at an Indian clinic.




                                  5
      In a jurisdiction / disposition report filed on May 29, 2019,
DCFS reported that ICWA “does or may apply,” and that the
court “was informed that there may be some Cherokee Native
American/Indian heritage in [Mother’s] background. [DCFS] was
ordered to investigate said claim.” The report included the social
worker’s reports of her conversations with Mother and Mother’s
maternal aunt regarding Indian heritage.
      At a jurisdiction hearing on May 30, 2019, Leslie appeared
in court for the first time. The court asked him if he had “any
Native American ancestry.” He said he did not. The court then
stated that it “finds that ICWA does not apply to [Leslie].” On
the same day, Leslie filed a parental notification of Indian status
(California Judicial Council form ICWA-020 (Jan. 1, 2008)), stating:
“I have no Indian ancestry as far as I know.” He also left unmarked
other checkboxes on the form that would, if marked, indicate that
he or his children are members of, or eligible for membership in,
an Indian tribe. The court did not make any further inquiries or
findings concerning ICWA.
      In its minute order issued after the May 30 hearing, the
court stated that, as to each of Leslie’s children, the court “does not
have a reason to know that this is an Indian child, as defined under
ICWA, and does not order notice to any tribe or the [Bureau of
Indian Affairs (BIA)]. Parents are to keep [DCFS], their [a]ttorney
and the [c]ourt aware of any new information relating to possible
ICWA status.” The court did not make a similar finding or order as
to Edward’s children.
      Edward appeared for a detention hearing on July 2, 2019.
It does not appear from our record that the court asked him about
Indian tribal membership or eligibility, or that the court ever made




                                   6
any ICWA finding as to him or his children. Nor does our record
indicate that Edward filed a parental notification of Indian status.
      On July 23, 2019, DCFS filed a first amended petition
concerning Leslie’s children. The next day, DCFS filed a second
amended petition concerning Edward’s children. California
Judicial Council forms ICWA-010(A) are attached to these petitions
and signed by a social worker, but are otherwise unmarked. The
court sustained the petitions and declared the seven children to
be dependents under section 300, subdivisions (a) and (b)(1). The
court then removed the children from the parents and placed them
in DCFS’s custody with directions to place them in foster care.
      Mother filed a timely notice of appeal.
      After appellate briefing was completed, Mother requested
judicial notice of juvenile court minute orders concerning the seven
children.4 The minute orders indicate that, at a review hearing
held on January 22, 2020, the juvenile court ordered that Leslie’s
children be placed with Mother and that Edward’s children be
placed with him and Mother. We granted Mother’s unopposed
request.




      4 “[D]ependency counsel have a duty to bring to the appellate
court’s attention postappellate rulings by the juvenile court that
affect whether the appellate court can or should proceed to the
merits.” (In re N.S. (2016) 245 Cal.App.4th 53, 57.) Although
the rulings are outside the record on appeal, we may consider the
orders “ ‘to expedite just and final resolution for the benefit of the
children involved.’ ” (In re Antoinette S. (2002) 104 Cal.App.4th
1401, 1412.)




                                  7
                          DISCUSSION
      A.    Subject Matter Jurisdiction Under the UCCJEA
       Mother contends the juvenile court lacked subject matter
jurisdiction over the case under the UCCJEA because North
Carolina had continuing exclusive jurisdiction over the children
and any issues regarding their custody and care. We disagree.
       The UCCJEA “specifies the circumstances in which
California courts have jurisdiction to make an ‘initial child custody
determination.’ ” (In re C.W. (2019) 33 Cal.App.5th 835, 860.)
Under the UCCJEA, “a court of this state has jurisdiction to make
an initial child custody determination” if, among other grounds,
“[t]his state is the home state of the child on the date of the
commencement of the proceeding, or was the home state of
the child within six months before the commencement of the
proceeding.” (Fam. Code, § 3421, subd. (a)(1).) A child’s “home
state” is “the state in which a child lived with a parent or a person
acting as a parent for at least six consecutive months immediately
before the commencement of a child custody proceeding.” (Fam.
Code, § 3402, subd. (g).)
       Here, Mother had been living in California since at least
October 2018, and she does not dispute that her children lived with
her in California for at least six consecutive months before DCFS
filed its petition on May 7, 2019. California is thus the children’s
home state for purposes of the UCCJEA and California courts have
jurisdiction to make an initial child custody determination. (Fam.
Code, § 3421, subd. (a)(1).)
       Mother argues, however, that “North Carolina seemingly
had exclusive continuing jurisdiction under the UCCJEA,” and
“the record makes evident there were open dependency cases in
North Carolina concerning the four oldest boys.” Even if we assume




                                  8
that a prior North Carolina dependency case could preclude the
California court from exercising jurisdiction over the children,
the record does not support Mother’s argument.
       In April 2019, during DCFS’s investigation regarding
the children, Edward informed a social worker about the
North Carolina dependency proceedings and reported that
“he and the mother completed classes to regain custody.” The
DCFS social worker contacted a North Carolina social worker
who provided the case history for the children. Based upon
this contact and history, the DCFS social worker included in
her report to the juvenile court that the “children were returned
to the mother with counseling services in place for the children.”
The North Carolina social worker also informed the DCFS
social worker that Mother was subsequently “involved in a
new investigation” in May 2018 that could have led to the
“initiat[ion]” of a case. The North Carolina agency, however,
lost contact with Mother after she moved to California. This
evidence demonstrates that there was no pending dependency
case in North Carolina when the California case began. Rather,
North Carolina authorities had returned the children to Mother,
contemplated initiating a new investigation and a new case, but
ultimately never did so because Mother and children relocated to
California.
       Mother relies on Family Code section 3423. That section
generally prohibits a California court from modifying child custody
orders made by a court of a different state. (Fam. Code, § 3423.)
It does not, however, preclude a California court from exercising
jurisdiction over a child merely because a different state court
has previously made orders regarding the same child. DCFS did
not request, and the juvenile court did not make, any modification




                                 9
of an order made by the North Carolina court. Section 3423,
therefore, is inapposite.
       Based on the record before us, we conclude the juvenile court
had subject matter jurisdiction under the UCCJEA when DCFS
filed its petition.

      B.    Indian Child Welfare Act
      Mother contends that DCFS and the court did not comply
with their duties of inquiry and notice under ICWA. We conclude
that the duties under ICWA were not met with respect to Edward’s
side of the family, but were met with respect to Mother’s and
Leslie’s side of the family.5




      5 Although the court and DCFS failed to satisfy their
duties of inquiry as to Edward, the relief that ICWA could
provide in this case—invalidation of the foster care placement
order (25 U.S.C. § 1914; § 224, subd. (b))—is no longer available
because the court has terminated its foster care placement order
and returned the children to Mother’s and Edward’s custody.
The question whether to reverse the prior order based on
noncompliance with ICWA is therefore moot. (Cf. In re Dani R.
(2001) 89 Cal.App.4th 402, 406 [appeal from order denying mother
reunification services rendered moot by post-appeal order granting
her such services].) We nevertheless address the merits of the
claims because the underlying dependency case and ICWA’s duty
of inquiry are ongoing and there is a reasonable probability that
issues concerning ICWA compliance will arise again. (See Center
for Local Government Accountability v. City of San Diego (2016)
247 Cal.App.4th 1146, 1157 [court may address merits of an issue
that is otherwise moot if “there is a reasonable expectation the
allegedly wrongful conduct will be repeated”].)




                                 10
            1.    Background
       ICWA reflects a congressional determination to protect
Indian children and to promote the stability and security of Indian
tribes and families by establishing minimum federal standards that
a state court, except in emergencies, must follow before removing
an Indian child from his or her family. (25 U.S.C. § 1902; see
In re Isaiah W. (2016) 1 Cal.5th 1, 7–8; In re W.B. (2012) 55 Cal.4th
30, 47; In re S.B. (2005) 130 Cal.App.4th 1148, 1163 [ICWA does
not apply to emergency removal and placement of children].) When
ICWA applies, a state court may not, for example, make a foster
care placement of an Indian child or terminate parental rights to
an Indian child unless the court is satisfied “that active efforts have
been made to provide remedial services and rehabilitative programs
designed to prevent the breakup of the Indian family and that these
efforts have proved unsuccessful.” (25 U.S.C. § 1912(d); § 361.7,
subd. (a); see In re K.B. (2009) 173 Cal.App.4th 1275, 1288 [“Active
efforts required by ICWA are ‘timely and affirmative steps . . . to
remedy problems which might lead to severance of the parent-child
relationship.’ ”].) Prior to placing an Indian child in foster care,
the court must also make “a determination, supported by clear
and convincing evidence, including testimony of qualified expert
witnesses, that the continued custody of the child by the parent or
Indian custodian is likely to result in serious emotional or physical
damage to the child.” (25 U.S.C. § 1912(e); § 361.7, subd. (c).)
       If an Indian child is removed from a foster care home, a
subsequent placement must be in accordance with ICWA, unless
the child is returned to the parent. (25 U.S.C. § 1916(b); § 224,
subd. (b).) The Indian child, the parent, and the Indian child’s tribe
have the right to intervene in any “proceeding for the foster care
placement of, or termination of parental rights to, an Indian child”




                                  11
(25 U.S.C. § 1911(c)), and can petition the court to invalidate any
foster care placement of an Indian child made in violation of ICWA
(25 U.S.C. § 1914; § 224, subd. (e)).
       Central to the protections ICWA provides is the
determination that an Indian child is involved. For purposes of
ICWA, an “Indian child” is an unmarried individual under 18 years
of age who is either (1) a member of a federally recognized Indian
tribe, or (2) is eligible for membership in a federally recognized tribe
and is the biological child of a member of a federally recognized
tribe. (25 U.S.C. § 1903(4) & (8); see § 224.1, subd. (a) [adopting
federal definitions]; In re Michael V. (2016) 3 Cal.App.5th
225, 231-232.) Being an “Indian child” is thus not necessarily
determined by the child’s race, ancestry, or “blood quantum,” but
depends rather “on the child’s political affiliation with a federally
recognized Indian Tribe.” (81 Fed.Reg. 38801–38802; see also
In re B.R. (2009) 176 Cal.App.4th 773, 783 [“ICWA focuses on
‘membership’ rather than racial origins”].)
       ICWA itself does not impose a duty on courts or child
welfare agencies to inquire as to whether a child in a dependency
proceeding is an Indian child. (In re H.B. (2008) 161 Cal.App.4th
115, 120.) Federal regulations implementing ICWA, however,
require that state courts “ask each participant in an emergency
or voluntary or involuntary child-custody proceeding whether the
participant knows or has reason to know that the child is an Indian
child.” (25 C.F.R. § 23.107(a).) The court must also “instruct the
parties to inform the court if they subsequently receive information
that provides reason to know the child is an Indian child.” (Ibid.)
       ICWA provides that states may provide “a higher standard
of protection to the rights of the parent or Indian custodian of an
Indian child than the rights provided under” ICWA. (25 U.S.C.




                                  12
§ 1921.) Under California law, the court and county child welfare
department “have an affirmative and continuing duty to inquire
whether a child,” who is the subject of a juvenile dependency
petition, “is or may be an Indian child.” (§ 224.2, subd. (a);
see In re Isaiah W., supra, 1 Cal.5th at p. 9; Cal. Rules of Court,
rule 5.481(a).) The child welfare department’s initial duty of
inquiry includes “asking the child, parents, legal guardian, Indian
custodian, extended family members, others who have an interest
in the child, and the party reporting child abuse or neglect, whether
the child is, or may be, an Indian child and where the child, the
parents, or Indian custodian is domiciled.” (§ 224.2, subd. (b).)
The juvenile court must ask the participants in a dependency
proceeding upon each party’s first appearance “whether the
participant knows or has reason to know that the child is an Indian
child” (§ 224.2, subd. (c)), and “[o]rder the parent . . . to complete
Parental Notification of Indian Status ([California Judicial Council]
form ICWA-020).” (Cal. Rules of Court, rule 5.481(a)(2)(C), italics
omitted.)
       California law also requires “further inquiry regarding the
possible Indian status of the child” when “the court, social worker,
or probation officer has reason to believe that an Indian child is
involved in a proceeding.” (§ 224.2, subd. (e).) The Legislature,
which added the “reason to believe” threshold for making a further
inquiry in 2018, did not define the phrase. When that threshold is
reached, the requisite “further inquiry” “includes: (1) interviewing
the parents and extended family members; (2) contacting the BIA
and State Department of Social Services; and (3) contacting tribes
the child may be affiliated with, and anyone else, that might have
information regarding the child’s membership or eligibility in a




                                  13
tribe.” (In re D.S. (Mar. 18, 2020, D076517) __ Cal.App.5th __ [2020
WL 1430104 at *3] (D.S.) (fns. omitted), citing § 224.2, subd. (e)(3).)
       In addition to the inquiry that is required in every
dependency case from the outset and the “further inquiry”
required under California law when there is a “reason to believe”
an Indian child is involved, a third step—notice to Indian tribes—
is required under ICWA and California law if and when “the court
knows or has reason to know that an Indian child is involved.”
(25 U.S.C. § 1912(a); see also § 224.3, subd. (a) [if “the court, a social
worker, or probation officer knows or has reason to know . . . that
an Indian child is involved” in the dependency proceeding, “notice
shall be sent to the [child’s] parents or legal guardian, Indian
custodian, if any, and the child’s tribe”]; Cal. Rules of Court,
rule 5.481(b)(1).)
       The duty to provide notice is narrower than the duty of
inquiry. Although the duty of inquiry applies to every “child for
whom a petition under Section 300, 601, or 602 may be or has been
filed” (§ 224.2, subd. (a)), and the duty of further inquiry applies
when there is a “reason to believe that an Indian child is involved
in a proceeding” (§ 224.2, subd. (e)), the duty to provide notice
to Indian tribes applies only when one knows or has a “reason to
know . . . an Indian child is involved,” and only “for hearings that
may culminate in an order for foster care placement, termination
of parental rights, preadoptive placement, or adoptive placement.”
(§ 224.3, subd. (a).)
       In 2018, the Legislature enacted changes to the state’s
ICWA-related statutes for the purpose of conforming state law
to recent changes in federal ICWA regulations. (See Stats. 2018,
ch. 833, pp. 5342―5402; In re A.M. (Mar. 5, 2020, E073805)
__ Cal.App.5th __ [2020 WL 1631230] (A.M.); Assem. Com. on




                                   14
Appropriations, com. on Assem. Bill No. 3176 (2017–2018
Reg. Sess.) May 23, 2018, p. 1; Sen. Com. on Judiciary, Rep.
on Assem. Bill No. 3176 (2017–2018 Reg. Sess.) June 18, 2018,
pp. 1―2.) The changes included a redefinition of the “reason
to know” requirement that triggers the duty to give notice of the
proceedings to Indian tribes. Section 224.2, subdivision (d) now
provides: “There is reason to know a child involved in a proceeding
is an Indian child under any of the following circumstances: [¶]
(1) A person having an interest in the child, including the child,
an officer of the court, a tribe, an Indian organization, a public or
private agency, or a member of the child’s extended family informs
the court that the child is an Indian child. [¶] (2) The residence
or domicile of the child, the child’s parents, or Indian custodian
is on a reservation or in an Alaska Native village. [¶] (3) Any
participant in the proceeding, officer of the court, Indian tribe,
Indian organization, or agency informs the court that it has
discovered information indicating that the child is an Indian child.
[¶] (4) The child who is the subject of the proceeding gives the court
reason to know that the child is an Indian child. [¶] (5) The court
is informed that the child is or has been a ward of a tribal court.
[¶] (6) The court is informed that either parent or the child possess
an identification card indicating membership or citizenship in
an Indian tribe.” (See also Cal. Rules of Court, rule 5.481(b).)
       This definition, which is substantially identical to the
definition adopted in 2016 by the BIA (25 C.F.R. § 23.107(c);
81 Fed.Reg. 38778), replaced a definition under which the court
would have a “reason to know” that a “child is an Indian child”
based merely upon “information suggesting the child is a member
of a tribe or eligible for membership in a tribe or one or more of
the child’s biological parents, grandparents, or great-grandparents




                                 15
are or were a member of a tribe.” (Former § 224.3, subd. (b)(1); see
Stats. 2018, ch. 833, §§ 5–6, pp. 5348–5350 [repealing section 224.3
and enacting section 224.2]; see, e.g., In re Antoinette S., supra,
104 Cal.App.4th at pp. 1407–1408 [“suggestion of Indian ancestry”
sufficient to trigger ICWA notice requirements].) Cases relying on
such language are no longer controlling or persuasive on this point.
(See A.M., supra, __ Cal.App.5th __ [2020 WL 1631230 at *10]
[rejecting parent’s reliance on case law predating the recent
regulatory and statutory changes defining “reason to know”].)
       In defining the “reason to know” standard as a reason to
know that a child “is an Indian child,” the BIA expressly denied
requests for more inclusive language, such as, “is or could be an
Indian child” or “may be an Indian child.” (81 Fed.Reg. 38804,
italics added.) In rejecting the broader phrases, the BIA pointed to
concerns that such language would cause “undue delay, especially
when a parent has only a vague notion of a distant [t]ribal
ancestor.” (Ibid.; see also Seiser & Kumli, Cal. Juvenile Courts
Practice and Procedure (2020) Disposition Hearing, § 2.125[1],
p. 2-419 [ICWA “does not apply to the many children involved in
juvenile dependency proceedings who merely have some vague,
distant, or possible Indian heritage”].) Indeed, tribal ancestry is
not among the criteria for having a reason to know the child is an
Indian child. (§ 224.2, subd. (d); 25 C.F.R. § 23.107(c).)

            2.    Standards of Review
      As to each of the children, the court found that ICWA
does not apply. The finding implies that notice to a tribe was
not required because social workers and the court did not know
or have a reason to know the children were Indian children and
that social workers had fulfilled their duty of inquiry. We review
a court’s ICWA findings for substantial evidence. (In re D.S., supra,




                                 16
__ Cal.App.5th __ [2020 WL 1430104 at *4]; In re Hunter W.
(2011) 200 Cal.App.4th 1454, 1467.) “We must uphold the court’s
orders and findings if any substantial evidence, contradicted or
uncontradicted, supports them, and we resolve all conflicts in favor
of affirmance.” (A.M., supra, __ Cal.App.5th __ [2020 WL 1631230
at *5].) Mother, as the appellant, “has the burden to show that
the evidence was not sufficient to support the findings and orders.”
(In re Alexzander C. (2017) 18 Cal.App.5th 438, 446.)

            3.    Duty to Give Notice to Indian Tribes
      Mother contends that DCFS was required to provide notice
to Cherokee tribes because social workers and the court had “reason
to know an Indian child [was] involved.” She does not address
the revised criteria for evaluating whether the court had a reason
to know a child is an Indian child (§ 224.2, subd. (d)); she simply
asserts in a conclusionary manner that “notice to the Cherokee
tribes [w]as required by . . . ICWA.” Our review of the record does
not support her argument.
      We can summarily reject four of the six statutory reason-to-
know criteria. There is no evidence that any of the children or their
parents resided “on a reservation or in an Alaska Native village”;
none of the children said anything about having Indian ancestry;
there is no evidence that any of the children were or had been “a
ward of a tribal court”; and no one informed the court that either
a parent or any of the children “possess an identification card
indicating membership or citizenship in an Indian tribe.” (§ 224.2,
subd. (d)(2), (4), (5) & (6).)
      Two of the criteria merit more discussion. Subdivisions (d)(1)
and (d)(3) of section 224.2 provide that the requisite “reason to
know” exists when “[a] person having an interest in the child . . .
or a member of the child’s extended family informs the court that




                                 17
the child is an Indian child,” or when “[a]ny participant in the
proceeding, officer of the court, Indian tribe, Indian organization,
or agency informs the court that it has discovered information
indicating that the child is an Indian child.”
       As noted above, an “Indian child” is an unmarried individual
under age 18 years, who is either (1) a member of a federally
recognized Indian tribe, or (2) is eligible for membership in a
federally recognized tribe and is the biological child of a member
of a federally recognized tribe. (25 U.S.C. § 1903(4) & (8); see
§ 224.1, subd. (a) [adopting federal definitions].) There is no
evidence that anyone informed the court that any of Mother’s
children is a member of a federally recognized Indian tribe, eligible
for such membership, or that either of their biological parents is a
member of such a tribe. Nor did anyone inform the court they had
discovered information indicating such facts.
       Mother informed the court that she had been “told that [her]
mother had Cherokee [ancestry]” and, in her parental notifications
of Indian status form, stated that her children “may have
[Cherokee] Indian ancestry” through her grandmother. She
later told a social worker that “she may have [a] connection to the
Cherokee or other tribes as well as having Creole heritage,” but
“she did not know if she was registered with any tribe.” Mother’s
maternal aunt provided similar statements: Mother’s maternal
grandmother “may have had Cherokee heritage,” and Mother’s
maternal grandfather “possibly had heritage but that she did not
know what tribe.” Both the grandmother and grandfather are
deceased. At most, these statements merely suggest the possibility
that the children may have Cherokee ancestry; Indian ancestry,
however, is not among the statutory criteria for determining
whether there is a reason to know a child is an Indian child. The




                                 18
statements, therefore, do not constitute information that a child
“is an Indian child” or information indicating that the child is an
Indian child, as is now required under both California and federal
law. (§ 224.2, subd. (d)(1) & (3); 25 C.F.R. § 23.107(c).) Mother has
therefore failed to show that the court erred in failing to ensure that
notice of the proceedings was provided in accordance with ICWA.
(See A.M., supra, __ Cal.App.5th __ [2020 WL 1631230 at *10]
[information from mother that she may have Indian heritage “did
not rise to the level of ‘information indicating that the child[ren]
[are] . . . Indian child[ren]’ ”].)

            4.    Duty of Initial Inquiry with Respect to
                  Edward’s Children
       The record in this case does not reveal that the court made
any explicit findings that it or DCFS satisfied their duties of inquiry
under ICWA or state law with respect to Edward’s children. To
the extent the court’s rulings imply such a finding, there is no
substantial evidence to support it. Indeed, it does not appear from
our record that the court or any social worker ever asked Edward
any questions relevant to determining whether his children were
Indian children. Nor was Edward directed to fill out a parental
notification of Indian status form as required (Cal. Rules of Court,
rule 5.481(a)(2)), and no such form is in our record.

            5.    Duties of Initial and Further Inquiry with
                  Respect to Leslie’s Children
      As to each of Leslie’s children, the court expressly found
that ICWA does not apply. The finding implies that the duty of
inquiry under California’s ICWA-related law had been satisfied.
There is sufficient evidence to support the court’s finding.




                                  19
       Attached to the initial section 300 petition are form
declarations by a social worker that, as to each child, an “Indian
child inquiry” was “made,” that “[t]he child has no known Indian
ancestry,” and—as the blank checkboxes on the forms imply—
the inquiry revealed no other indicia that the children are Indian
children. The court asked Mother and Leslie in open court during
their first appearance whether they had any Indian ancestry.
Mother said that she had been “told that [her] mother had Cherokee
[ancestry]” and Leslie said he did not have any Indian ancestry.
Mother filled out a parental notification of Indian status form for
each child stating that she “may have Indian ancestry” through a
deceased maternal grandmother. Leslie filed a similar form stating
he has no knowledge of Indian ancestry. The social worker’s
declarations and the court’s in-court inquiries provide substantial
evidence that DCFS and the court satisfied their initial duties of
inquiry regarding Leslie’s children.
       Based upon Leslie’s in-court statement and his parental
notification of Indian status declaration indicating that he and
his children have no Indian ancestry and are neither members nor
eligible for membership in an Indian tribe, there was no “reason to
believe” that any of his children are Indian children based on his
parentage. (§ 224.2, subd. (e).) Therefore, there was no duty to
make a “further inquiry” as to his side of the family.
       Whether statements by Mother and her maternal aunt
established a reason to believe that her children are Indian
children is a closer question. Although, as explained above, the
evidence provided no reason to know that any of the children are
Indian children under the criteria in section 224.2, subdivision (d),
a belief that a child is an Indian child presumably requires a
lesser degree of certitude or factual support than knowing a child




                                 20
is an Indian child. But the duty of further inquiry still requires
a legally sufficient reason for that belief. The statutorily-defined
reason to know a child is an Indian child is based on a logical and
reasonable relationship between a fact—such as the child’s living
on a reservation or having been a ward of a tribal court—and the
resulting knowledge that the child is an Indian child. (§ 224.2,
subd. (d).) So too must a logical and reasonable relationship
connect facts with a resulting belief that a child is an Indian
child for the purpose of the statute. Information about a tribal
connection that “is too vague, attenuated and speculative” will not
support a “reason to believe the children might be Indian children.”
(In re J.D. (2010) 189 Cal.App.4th 118, 125.)
       Mother’s statement that she “may have Indian ancestry”
and had been “told that [her] mother had Cherokee [ancestry],”
and the similar statement by Mother’s aunt that she “may have
had Cherokee heritage,” are insufficient to support a reason to
believe the children are Indian children as defined in ICWA. At
most, they suggest a mere possibility of Indian ancestry. Indian
ancestry, heritage, or blood quantum, however, is not the test;
being an Indian child requires that the child be either a member
of a tribe or a biological child of a member. (25 U.S.C. § 1903(4);
§ 224.1, subd. (a); In re Jeremiah G. (2009) 172 Cal.App.4th 1514,
1520 [“if the child is not a tribe member, and the mother and the
biological father are not tribe members, the child simply is not an
Indian child”].) Being a member of a tribe depends “on the child’s
political affiliation with a federally recognized Indian Tribe,”
not the child’s ancestry. (81 Fed.Reg. 38801; see also Brackeen v.
Bernhardt (5th Cir. 2019) 937 F.3d 406, 428 [“ICWA’s definition
of Indian child is a political classification”], rehg. en banc granted
(5th Cir. 2019) 942 F.3d 287, 289.) Consequently, “many racially




                                  21
Indian children” do not fall within ICWA’s definition of an Indian
child, while others may be Indian children even though they are
“without Indian blood.” (Brackeen v. Bernhardt, supra, 937 F.3d
at p. 428.) Indian ancestry, without more, does not provide a reason
to believe that a child is a member of a tribe or is the biological
child of a member. Here, there is nothing more; indeed, Mother
conspicuously did not check the boxes on her parental notification
of Indian status forms that would have indicated that she or any of
the children is or may be a member of, or eligible for membership
in, an Indian tribe.
       Even if we assume that the possibility of Indian ancestry
may suggest the possibility of Indian tribal membership, that bare
suggestion is insufficient by itself to establish a reason to believe
a child is an Indian child. In the recent changes to California’s
ICWA-related law, the Legislature removed the language,
“information suggesting the child is a member of a tribe or eligible
for membership in a tribe,” from the list of circumstances that
provided one with a “reason to know” a child is an Indian child.
Significantly, it did not add that language to a definition of the
newly created “reason to believe” standard for further inquiry. We
will not infer its incorporation into that standard.
       In short, the fact disclosed through the social worker’s initial
inquiry regarding the possibility that the children are Indian
children—that Mother may have Cherokee ancestry—is insufficient
by itself to provide a reason to believe that either the children or
their parents are members of, or eligible for membership in, an
Indian tribe. Therefore, the statute imposed no duty to make
further inquiry.
       The recent decision in A.M., supra, __ Cal.App.5th __ [2020
WL 1631230] is distinguishable. In that case, the mother indicated




                                  22
on her parental notification of Indian status form that “she was
or may be a member of, or eligible for membership in a federally
recognized Indian tribe,” and that “one or more of her parents,
grandparents, or other lineal ancestors is or was a member of
a federally recognized tribe.” (Id. at *2.) She later told a social
worker that she had tribal “affiliation” with the Blackfoot and
Crow tribes and “planned to register” with the tribes. (Id. at *3.)
The Court of Appeal held that “the information [the mother]
provided was sufficient to require further inquiry.” (Id. at *11.)
Significantly, the mother in A.M. did not merely say that she had
Indian ancestry, but that she was or may be a member of a tribe or
eligible for such membership, and that she had at least one ancestor
who was or is a member of a tribe. The fact that she planned to
“register” with certain tribes also implies that she was eligible for
membership. In the present case, by contrast, there is no indication
that Mother or any of her ancestors was a member of, or eligible for
membership, in an Indian tribe.6
       We also reject Mother’s reliance on In re N.G. (2018)
27 Cal.App.5th 474 (N.G.). In that case, the dependent child’s
father told social workers that, in addition to information
suggesting an ancestral tribal connection, there were “ ‘paternal
cousins’ ” who were “registered members of ‘the Cherokee tribe.’ ”
(Id. at p. 478.) The Court of Appeal held that such information
“plainly suggested [the child] may be eligible for membership in a
federally recognized Cherokee tribe, and required the social worker
to “ ‘make further inquiry.’ ” (Id. at p. 482.) The information that
relatives of the dependent child were members of a tribe, and not

      6
      Because A.M. is distinguishable, we express no view as to
whether it was correctly decided on its facts.




                                 23
merely tribal ancestors, distinguishes N.G. from the instant case
for the same reason A.M. is distinguishable. Moreover, the court
in N.G. based its holding on the prior definition of a reason to know,
which included “information to suggest [the child is] . . . eligible
for membership in a . . . tribe.” (Ibid., citing former § 224.3,
subd. (b)(1).) As discussed above, the Legislature has removed that
definition from the statutory scheme.

                          DISPOSITION
      The juvenile court’s jurisdiction and disposition orders are
affirmed.
      CERTIFIED FOR PUBLICATION.




                                           ROTHSCHILD, P. J.
We concur:



                  CHANEY, J.



                  WEINGART, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 24